DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 2/2/2021 which amended claims 1, 12, and 13. Claims 1-16 are currently pending.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:
Claim 7, lines 1-6, “wherein the light source chamber includes a shutter disposed in the light source chamber so as to be located between a light source 
Claim 8, lines 1-2, “the flat space” should be changed to --a flat space-- to correct antecedence. 
Appropriate correction is required to place claims in better form.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi et al. (US PGPub 2016/0282725, Miyagi hereinafter) in view of Rhieu (US Patent No. 5,215,588) in view of Itsudo et al. (JP H06-020959, Itsudo hereinafter; English translation included with this Office Action). 
Regarding claim 1, Miyagi discloses a substrate processing apparatus (Figs. 1-4, 6-10, 13-25) comprising:

a light source chamber including a light source configured to irradiate a surface of the substrate with vacuum ultraviolet light (Figs. 6-10 and 13-25 and paras. [0127]-[0130], casing 310 includes a light emitter 300 with an ultraviolet ray lamp 320 which emits vacuum ultraviolet rays onto the substrate W);
a gas supply configured to supply an inert gas into the light source chamber (Figs. 6-10, 13, 14-25 and paras. [0131]-[0133], [0147], [0153], inert gas inlet pipe 339 is connected to inert gas supplier 330 to supply inert gas to light emitter 300 and casing 410);
a controller configured to control the gas supply to maintain the light source chamber in an inert gas atmosphere (Figs. 6-10, 13-25 and paras. [0110]-[0114], [0125], [0131]-[0133], [0139], [0147], [0153], [0155], an inert gas supply system is connected to the gas inlet pipe 459 to control the flow of inert gas to the casing 410, and an inert gas supply system is connected to inert gas supplier 330 to control the flow of gas to the light emitter 300 and casing 410. The controller 114 controls the system to reduce the oxygen concentration present during substrate irradiation by supplying inert gas to the casing 410 and light emitter 300). Miyagi does not appear to explicitly describe a partition wall configured to partition the processing chamber and the light source chamber, the partition wall having a plurality of wall through holes disposed therein, wherein each wall through hole includes a window configured to close each wall through hole and transmit the vacuum ultraviolet light. 
Rhieu discloses a partition wall configured to partition the processing chamber and the light source chamber, the partition wall having a plurality of wall through holes disposed therein (Figs. 1-2, col. 3, lines 8-25, 34-41, light admitting cover 25 partitions the reaction chamber 1A and the UV lamp housings 9, and the cover includes an array of light pipes 22 with through holes), 
wherein each wall through hole includes a window configured to close each wall through hole and transmit the ultraviolet light (Figs. 1-2, col. 3, lines 16-41, each light pipe 22 is sealed with a transparent window disk 30 that transmits UV light from a UV light emitting element 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a partition wall configured to partition the processing chamber and the light source chamber, the partition wall having a plurality of wall through holes disposed therein, wherein each wall through hole includes a window configured to close each wall through hole and transmit the vacuum ultraviolet light as taught by Rhieu in the substrate processing apparatus with the light source chamber and the processing chamber in which the substrate is irradiated with vacuum ultraviolet light as taught by Miyagi since including a partition wall configured to partition the processing chamber and the light source chamber, the partition wall having a plurality of wall through holes disposed therein, wherein each wall through hole includes a window configured to close each wall through hole and transmit the vacuum ultraviolet light is commonly used to allow light to pass into the substrate chamber for substrate processing while allowing individually controlling the light intensity over the surface of the wafer and while preventing gas or contamination from reaching the light sources and minimizing light loss associated with contamination accumulation on the windows (Rhieu, col. 1, lines 45-57, 61-65).
Miyagi as modified by Rhieu does not appear to explicitly describe a shutter disposed in the light source chamber so as to be located between the light source and the substrate, and the shutter is configured to be movable between a closed position where vacuum ultraviolet light from the light source does not reach the substrate and an open position where vacuum ultraviolet light from the light source passes through the substrate. 
Itsudo discloses a shutter disposed in the light source chamber so as to be located between the light source and the substrate (Figs. 1 and 2, page 4 of translation, shutter mechanism 17 with shutter 19 in light source chamber 10 is located between light source 8 and substrate 3), and 
the shutter is configured to be movable between a closed position where vacuum ultraviolet light from the light source does not reach the substrate and an open position where vacuum ultraviolet light from the light source passes through the substrate (Figs. 1 and 2, page 4 of translation, the shutter 19 of shutter mechanism 17 is closed to prevent light from the light source 8 from entering vacuum chamber 1 to illuminate substrate 3. The shutter 19 is opened to permit vacuum ultraviolet light from light source 8 to irradiate substrate 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a shutter disposed in the light source chamber so as to be located between the light source and the substrate, and the shutter is configured to be movable between a closed position where vacuum ultraviolet light from the light source does not reach the substrate and an open position where vacuum ultraviolet light from the light source passes through the substrate as taught by Itsudo in the substrate processing apparatus as taught by Miyagi as modified by Rhieu since including a shutter disposed in the light source chamber so as to be located between the light source and the substrate, and the shutter is configured to be movable between a closed position where vacuum ultraviolet light from the light source does not reach the substrate and an open position where vacuum ultraviolet light from the light source passes through the substrate is commonly used to improve control of the chemical reaction in the apparatus by the controlling the opening and closing of the shutter to control film thickness and interface while improving the throughput of the apparatus (Itsudo, page 1, abstract, page 4, last two paragraphs, page 5, para. [0012]).  
Regarding claim 2, Miyagi as modified by Rhieu in view of Itsudo discloses a flow path that fluidly connects the processing chamber and the light source chamber (Miyagi, Figs. 6-10 and 13-25, para. [0153], the inert gas is supplied from inert gas supplier 330 from the light emitter 300 to the inside of casing 410).
Regarding claim 11, Miyagi as modified by Rhieu as modified by Itsudo discloses wherein the controller controls the gas supply such that the inert gas is supplied into the light source chamber and the processing chamber (Miyagi, Figs. 13-25, para. [0153], the inert gas supplier 330 supplies gas from light emitter 300 to inside of casing 410).
Regarding claim 14, Miyagi as modified by Rhieu in view of Itsudo discloses wherein each window is glass (Rhieu, Figs. 1-2, col. 3, lines 34-41, the window disks 30 are quartz). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagi as modified by Rhieu in view of Itsudo as applied to claim 2 above, and further in view of Hagiwara et al. (US Patent No. 6,222,610, Hagiwara hereinafter).
Regarding claim 3, Miyagi as modified by Rhieu as modified by Itsudo discloses an exhaust section including a pump configured to exhaust a gas from the processing chamber (Miyagi, Figs. 6-10 and 13-25, para. [0112], gas outlet pipe 418 is necessarily connected to a pump to discharge an atmosphere to the outside of the casing 410), but Miyagi as modified by Rhieu as modified by Itsudo does not appear to explicitly describe wherein the controller controls the gas supply and the exhaust section such that the inert gas is supplied into the light source chamber when the exhaust section is stopped.
Hagiwara discloses wherein the controller controls the gas supply and the exhaust section such that the inert gas is supplied into the chamber at least when the exhaust section is stopped (Fig. 2 and col. 8, lines 28-59, the pressure control system 40 opens electromagnetic valves 42A and 42B and actuates exhaust pump 43 to exhaust gas from a sealed chamber. After the oxygen and impurities are removed from the chamber, the pressure control system 40 closes the valves 42A and 42B and opens valves 39A and 39B to supply inert gas from gas bomb 34 to the chamber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the controller controls the gas supply and the exhaust section such that the inert gas is supplied into the chamber when the exhaust section is stopped as taught by Hagiwara in the light source chamber in the substrate processing apparatus as taught by Miyagi as modified by Rhieu in view of Itsudo since including wherein the controller controls the gas supply and the exhaust section such that the inert gas is supplied into the light source chamber when the exhaust section is stopped is commonly used to remove gas and supply an inert gas to suppress radical pressure changes while removing oxygen gas and impurities by replacing the oxygen with inert gas, thereby preventing transmittance reduction (Hagiwara, col. 3, lines 20-31, col. 8, lines 28-67). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagi as modified by Rhieu in view of Itsudo and Hagiwara as applied to claim 3 above, and further in view of Ogura et al. (US PGPub 2001/0052967, Ogura hereinafter).
Regarding claim 4, Miyagi as modified by Rhieu in view of Itsudo and Hagiwara discloses wherein the controller controls the gas supply and discloses the light source chamber and the processing chamber (Miyagi, Figs. 6-10, 13-25 and paras. [0110]-[0114], [0125], [0131]-[0133], [0139], [0147], [0153], [0155], an inert gas supply system is connected to the gas inlet pipe 459 to control the flow of inert gas to the casing 410, and an inert gas supply system is connected to inert gas supplier 330 to control the flow of gas to the light emitter 300 and casing 410), but Miyagi as modified by Rhieu in view of Itsudo and Hagiwara does not appear to explicitly describe wherein the pressure in the light source chamber is higher than a pressure in the processing chamber when the inert gas is supplied into the light source chamber. 
Ogura discloses wherein a controller controls a gas supply such that a pressure in a chamber becomes higher than a pressure outside the chamber when the inert gas is supplied into the chamber (Figs. 1 and 3, paras. [0028]-[0029], the interior of chamber 14 is filled with inert gas such that the chamber 14 is held at a higher pressure than the pressure outside of the chamber). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included controlling the pressure in a chamber to be higher than a pressure outside the chamber when the inert gas is supplied into the chamber as taught by Ogura in the light source chamber and the processing chamber using the controller in the substrate processing apparatus as taught by Miyagi as modified by Rhieu in view of Itsudo and Hagiwara such that the pressure in the light source chamber becomes higher than a pressure in the processing chamber since including wherein the pressure in the light source chamber is higher than a pressure in the processing chamber when the inert gas is supplied into the light source chamber to prevent contaminants from entering the light source chamber and reducing transmittance (Ogura, paras. [0005], [0009]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagi as modified by Rhieu in view of Itsudo as applied to claim 2 above, and further in view of Ogura et al. (US PGPub 2001/0052967, Ogura hereinafter).
Regarding claim 9, Miyagi as modified by Rhieu in view of Itsudo discloses wherein the controller controls the gas supply and discloses the light source chamber and the processing chamber (Miyagi, Figs. 6-10, 13-25 and paras. [0110]-[0114], [0125], [0131]-[0133], [0139], [0147], [0153], [0155], an inert gas supply system is connected to the gas inlet pipe 459 to control the flow of inert gas to the casing 410, and an inert gas supply system is connected to inert gas supplier 330 to control the flow of gas to the light emitter 300 and casing 410), but Miyagi as modified by Rhieu in view of Itsudo does not appear to explicitly describe wherein the pressure in the light source chamber is higher than a pressure in the processing chamber when the inert gas is supplied into the light source chamber. 
Ogura discloses wherein a controller controls a gas supply such that a pressure in a chamber becomes higher than a pressure outside the chamber when the inert gas is supplied into the chamber (Figs. 1 and 3, paras. [0028]-[0029], the interior of chamber 14 is filled with inert gas such that the chamber 14 is held at a higher pressure than the pressure outside of the chamber). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included controlling the pressure in a chamber to be higher than a pressure outside the chamber when the inert gas is supplied into the chamber as taught by Ogura in the light source chamber and the processing chamber using the controller in the substrate processing apparatus as taught by Miyagi as modified by Rhieu in view of Itsudo such that the pressure in the light source chamber becomes higher than a pressure in the processing chamber since including wherein the pressure in the light source chamber is higher than a pressure in the processing chamber when the inert gas is supplied into the light source chamber to prevent contaminants from entering the light source chamber and reducing transmittance (Ogura, paras. [0005], [0009]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagi as modified by Rhieu in view of Itsudo as applied to claim 1 above, and further in view of Matsushita et al. (US PGPub 2016/0322241, Matsushita hereinafter)
Regarding claim 13, Miyagi as modified by Rhieu in view of Itsudo does not appear to explicitly describe wherein the light source chamber has a flat space that has a height in a direction orthogonal to the surface of the substrate smaller than a width of the flat space, and the inert gas supplied into the light source chamber by the gas supply flows in a direction along the surface of the substrate. 
Matsushita discloses wherein the light source chamber has a flat space that has a height in a direction orthogonal to the surface of the substrate and a width of the flat space (Fig. 14, paras. [0102]-[0107], supply port 73 supplies the gas G to flow path 201 to provide gas to the flat space S between lamp 61 and transmission window 162), and 
the inert gas supplied into the light source chamber by the gas supply flows in a direction along the surface of the substrate (Fig. 14, paras. [0102]-[0107], the supply port 73 supplies gas along flow path 201 through space S parallel to the direction of the surface of the substrate W). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the light source chamber has a flat space that has a height in a direction orthogonal to the surface of the substrate and a width of the flat space, and the inert gas supplied into the light source chamber by the gas supply flows in a direction along the surface of the substrate as taught by Matsushita as the gas supply system in the substrate processing apparatus as taught by Miyagi as modified by Rhieu in view of Itsudo since including wherein the light source chamber has a flat space that has a height in a direction orthogonal to the surface of the substrate and a width of the flat space, and the inert gas supplied into the light source chamber by the gas supply flows in a direction along the surface of the substrate is commonly used to remove heat from a lamp to reduce heat transmitted to the substrate processing chamber (Matsushita, paras. [0064], [0068], [0107]). 
Miyagi as modified by Rhieu in view of Itsudo and Matsushita discloses the general conditions of the dimensions of the flat space (Matsushita, Fig. 14, paras. [0102]-[0107], supply port 73 supplies the gas G to flow path 201 to provide gas to the flat space S between lamp 61 and transmission window 162). However, although Matsushita discloses the flat space (Matsushita, Fig. 14, paras. [0102]-[0107], supply port 73 supplies the gas G to the flat space S between lamp 61 and transmission window 162), Miyagi as modified by Rhieu in view of Itsudo and Matsushita does not explicitly describe wherein the flat space has a height in a direction orthogonal to the surface of the substrate smaller than a width of the flat space. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included optimizing the dimensions of the flat space disclosed by Miyagi as modified by Rhieu in view of Itsudo and Matsushita to have obtained wherein the flat space has a height in a direction orthogonal to the surface of the substrate smaller than a width of the flat space since such optimization would have only required routine skill in the art to have discovered the appropriate dimensions to produce a compact substrate processing apparatus that provides effective cooling for the lamp to reduce heat transmitted to the substrate processing chamber (Matsushita, paras. [0064], [0068], [0107]).

Allowable Subject Matter
Claims 5-8, 10, 12, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 5, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the controller controls the gas supply such that the inert gas is supplied into the light source chamber when the processing chamber is open to an atmosphere. This limitation in combination with the other limitations of the parent claims would render claim 5 non-obvious over the prior art of record if rewritten.
The dependent claims would likewise be allowable by virtue of their dependency.
Regarding claim 10, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the controller controls the gas supply such that the inert gas is supplied into the light source chamber when the processing chamber is open to an atmosphere. This limitation in combination with the other limitations of the parent claim would render claim 10 non-obvious over the prior art of record if rewritten.
Regarding claim 12, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the controller controls the shutter such that the shutter is brought into the open position when an oxygen concentration in the processing chamber is equal to or lower than a target value. These limitations in combination with the other limitations of the parent claim would render claim 12 non-obvious over the prior art of record if rewritten.
The dependent claims would likewise be allowable by virtue of their dependency.


Response to Arguments
Applicant’s arguments with respect to claims 1-4, 9, 11, 13, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882